Title: From Thomas Jefferson to Steuben, 11 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 11. 3. o’clock P.M.

I am favored with your letters of yesterday and this day. The peices of artillery at Cumberland were ordered on the first news of this invasion to be carried up the river to Newcastle and on hearing of their arrival there I ordered them to the forks of James river 50 miles above this but very convenient to be brought down by water whenever wanting. Indeed I think in future to divide our stores between that place and Westham. On receipt of information from Colo. Nicholas that the enemy had embarked I wrote to Genl. Nelson to desire if they should pass Burwell’s ferry (which would prove they meant nothing against Wmsburg or York) to send off, in that point of time, notice to Genl. Weedon that he might consider his whole attention as drawn to Hunter’s works. I omitted to mention to you that I had desired Mr. Hunter to move off every thing  moveable. But a small proportion of the militia were ordered to rendezvous at Richmond, most of them having been called from the counties South of James river. From the nature of the orders explained in your letter of to-day I apprehend you would chuse the upper militia generally to be sent down the North side of the river tho’ they may have been directed to rendezvous at Petersburg in the first orders. I shall therefore as far as their approach comes within my knolege endeavor to turn them over to the North side, which, should it be contrary to your plan, be pleased to notify me.
I am with the greatest esteem Sir Your most obedt. servt.,

Th: Jefferson

